NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO, AKA                    No. 18-16631
Guillermo Trujillo Cruz,
                                                D.C. No. 1:17-cv-00789-AWI-GSA
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

D. STEBBINS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Guillermo Cruz Trujillo appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after revoking Trujillo’s permission to proceed in forma pauperis

(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We may affirm on any ground

supported by the record. O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990).

We affirm.

      The district court properly revoked Trujillo’s IFP status because at the time

Trujillo filed the complaint, he had filed at least three prior actions that were

dismissed as frivolous, malicious, or for failure to state a claim, and Trujillo failed

to allege plausibly that he was “under imminent danger of serious physical injury”

at the time that he lodged the complaint. See 28 U.S.C. § 1915(g); Hoffman v.

Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019) (holding that a dismissal order by a

magistrate judge that did not have consent of the unserved party, but is otherwise

final, is not subject to collateral attack and therefore remains a strike under the

Prison Litigation Reform Act); Andrews, 493 F.3d at 1055 (discussing the

“imminent danger exception” under § 1915(g)).

      AFFIRMED.




                                           2                                        18-16631